Citation Nr: 1025130	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  06-03 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas Massey, Counsel






INTRODUCTION

The Veteran served on active duty from August 1966 to July 1968.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which, in pertinent part, granted service 
connection for PTSD and assigned a 50 percent rating from April 
14, 2003.  The Veteran appealed that decision by requesting an 
initial rating higher than 50 percent. 

In his VA Form 9 (substantive appeal), the Veteran requested a 
hearing before a Veterans Law Judge.  After being notified that 
his hearing had been scheduled for July 2009, the Veteran failed 
to appear and made no attempt to reschedule at a later date.  His 
hearing request is therefore considered withdrawn.  38 C.F.R. § 
20.704(d) (2009).

This case was previously before the Board.  In an August 2009 
decision, the Board denied the claim for an initial rating higher 
than 50 percent for PTSD.  The Veteran appealed that decision to 
the U. S. Court of Appeals for Veterans Claims (Court/CAVC).  In 
an April 2010 order, granting a joint motion, the Court vacated 
the Board's decision and remanded the case for further 
development and readjudication in compliance with the directives 
specified in the joint motion.

To comply with the Court's order, the Board is remanding this 
case to the RO, via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran if further action is 
required.








REMAND

Based on the joint motion, the Board finds that the Veteran 
should be afforded another VA psychiatric examination to 
determine whether his PTSD meets the criteria for a disability 
rating higher than 50 percent.

The joint motion cited several pieces of evidence which need to 
be considered in adjudicating the Veteran's claim.  For example, 
evidence of hallucinations and speech problems are noted in 
several VA treatment records.  A Vet Center Intake form received 
in July 2003 notes that the Veteran spoke at a "retarded pace" 
and that there was evidence of a thought disorder in the form of 
disorganized thinking  and hallucinations.  In addition, a July 
2003 VA examination report notes the Veteran's history of 
incarcerations due to altercations and family disturbances, which 
reflects impaired impulse control.  Since these symptoms are 
listed in the criteria for a 70 percent rating, they are highly 
relevant to this appeal and require further medical comment.  38 
C.F.R. § 4.130 (2009).

In addition, the joint motion indicated that a remand is also 
warranted because the Board did not adequately address whether 
the Veteran is entitled to service connection for depression, to 
be rated as part of his service-connected PTSD.  Indeed, the 
record shows that the Veteran has been diagnosed with both 
depression and anxiety disorder.  See Clemons v. Shinseki, 23 
Vet. App. 1 (2009) (holding that the scope of a mental health 
disability claim includes any mental disability that reasonably 
may be encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record).  See 
also Mittleider v. West, 11 Vet. App. 181, 182 (1998) (when it is 
impossible to separate the effects of the service-connected 
condition from a non-service-connected condition, all reasonable 
doubt must be resolved in the Veteran's favor and the signs and 
symptoms attributed to the service-connected condition).

In light of the foregoing, the Board finds that the Veteran 
should be afforded another VA compensation examination.  That 
way, the VA examiner can address whether the Veteran has 
depression and/or anxiety disorder as a result of service or his 
service-connected PTSD, before addressing whether the Veteran has 
symptoms involving hallucinations, speech impairment, and 
impaired impulse control as a result of his service-connected 
psychiatric disability.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for another VA 
psychiatric examination to ascertain the 
current severity and manifestations of his 
PTSD under the applicable rating criteria.  
See 38 C.F.R. § 4.130.  Conduct all diagnostic 
testing and evaluation needed to make this 
determination.  The claims file must be made 
available to the examiner for a review of the 
Veteran's pertinent medical and other history, 
including: (i) the July 2003 VA examination 
which notes the Veteran's history of 
incarcerations due to "altercations" and 
"family disturbances"; (ii) a Vet Center 
Intake form received in July 2003 which notes 
that the Veteran spoke at a "retarded pace," 
as well as evidence of a thought disorder in 
the form of disorganized thinking, and 
hallucinations; and (iii) the July 2007 Intake 
Sheet which notes the Veteran's reports of 
flashbacks.

The examiner should also state whether the 
Veteran has depression and/or anxiety disorder 
secondary to his military service or his 
service-connected PTSD.  If it is not possible 
or feasible to make this differentiation, 
please expressly indicate this and explain why 
this cannot be done.  If any of these other 
psychiatric disorders are found to be 
unrelated to service or his service-connected 
PTSD, the examiner should indicate what 
specific symptoms are attributable to the 
service-connected PTSD as opposed to symptoms 
referable to any other condition (i.e., 
depression and anxiety disorder).  


Assign an Axis V Global Assessment of 
Functioning (GAF) score consistent with the 
American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders, 
and explain what the assigned score means.  
This includes, if possible, sorting what 
measure of the GAF score is attributable to 
the PTSD, and any other psychiatric disorder 
deemed service-connected, versus other 
nonservice-connected conditions (whether 
mental and/or physical).

The examiner also should comment on the 
Veteran's current level of social and 
occupational impairment due to his PTSD, and 
any other related psychiatric disorders, 
including the impact this condition has on his 
ability to work (substantially gainful 
employment).  Any indications that the 
Veteran's complaints or other symptomatology 
are not in accord with the objective findings 
on examination should be directly addressed 
and discussed in the examination report.

2.  Then readjudicate the claim for an initial 
rating in excess of 50 percent for PTSD, to 
include any other service-connected 
psychiatric disorder(s), in light of the 
additional evidence.  If the claim is not 
granted to the Veteran's satisfaction, send 
him and his representative a Supplemental 
Statement of the Case and give them an 
opportunity to respond before the record is 
returned to the Board for further appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


